PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/418,607
Filing Date: 21 May 2019
Appellant(s): STIPE et al.



__________________
Bradley J. Dale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 3, 2021	.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Appellant argues on pages 6-7, regarding Claims 81, 101 and 102, that the Examiner’s rejections must fail as Haler is non-analogous art.  The claimed invention is directed toward the field of “cooking assistance appliance[s] for facilitating use and monitoring of cooking appliances such as stovetops or ranges.” {Specification as Filed, para. [0051]). The Specification also provides for additional details of the benefits of the invention in paragraphs [00180]-[00182], which details additional benefits of the cooking assistance appliance, which helps detail the particular implements of use and monitoring of the cooking assistance appliance. Such gives a clearer picture of the field that the Applicant is working within.
The Haler reference is directed toward a document camera that automatically switches between viewing modes or other operating parameters to more easily accommodate imaging of a variety of different objects. {Haler, para. [0003]).
Therefore, the Applicant believes the two are from different fields of endeavor, and 
It is respectfully submitted that Haler (US 2013/0215322) teaches a “head, neck and base” portion to hold the imaging device ([0001], Fig 1).  Appellant argues that since the primary purpose of the Haler reference is for imaging paper documents and not food appliances, it is not in the same field of endeavor.  However, Haler teaches that it can be used to capture images of “other objects” (Abstract, [0001]).   
Haler also teaches the camera comprises a base for supporting the camera on a table or other support ([0004]), therefore can be positioned adjacent to a cooking appliance on a table or counter.  Therefore Haler can generate image data of a cooking appliance and a cooking vessel.
Since Haler can view other objects, it can therefore view cooking appliances and cooking vessels, and thus is in the same field of endeavor of viewing objects of interest.

B.	Appellant argues on page 7, that the Examiner states, “[i]n the field of imaging devices with stands, Haler discloses such that the Examiner is relying on the field of imaging devices in determining that the two are analogous. {Final Office Action, pg. 3). However, the Appellant submits that the common camera among the two does not per se establish that the two were from the same field of endeavor. Rather, the Examiner defines their own field of endeavor as ‘the field of imaging devices’, in order to force commonality between the claimed invention and the Haler reference. However, such an approach departs from the requirement under MPEP 2141.01(a), which requires that the reference be from the same field of endeavor as the claimed invention, not that the two include features that could be categorized under a common field of 
It is respectfully submitted that Haler is in the field of imaging of objects, as objects may include cooking vessels, Haler is in the same field of endeavor.

C.	Appellant argues on page 8, the Examiner bolsters this assertion in the responses provided in the Advisory Action, which states “[a] cooking assistance appliance, a cooking appliance, and a cooking vessel are all objects, so the Haler device could capture images of them.” (Advisory Action, PTOL-303 Continuation Sheet, pg. 2) Respectively, this reasoning is flawed. Merely because Haler could be used on the claimed invention does not rise to the level of analogy. Under such a reasoning, any invention with a camera that could be imaged by Haler would be enough to rise to the level of analogy with Haler. This simply is not the required standard.
It is respectfully submitted that Haler is not required to list all the objects it is capable of imaging in order to be found in the same field of endeavor.  As cooking appliances and vessels are objects Haler can gather image data on them and an analogy is appropriate.

D.	Appellant argues on page 8, that the Examiner continues, “Haler teaches a housing (10 of Fig 1) configured to be positioned adjacent to a cooking appliance within a line of sight of a cook surface (Fig 1 as the device is on a base that supports the camera, the device can be positioned adjacent to a cooking appliance within a line of sight of a cooking surface'), wherein the housing includes a head (14) connected to a neck (18) extending from a base (12); at least one image which may include a cooking appliance; a controller (22 of Fig 4) including a processor ([0027]) configured to process the image data to determine a condition of a food item in a cooking vessel on the cooking appliance ([0027] images of a food item (object) would help determine the condition of food in a cooking vessel]; and a communication interface (28, 30 of Fig 4 display and user interface) for communicating the determined condition of the food item in human understandable form ([0001] document cameras capture images of... objects so the images can be projected in class rooms, conference rooms, and can be transmitted and viewed at remote locations for video-conferencing and related applications (images of the food would be in a human understandable form)). The only functionality missing in the Haler device is to determine liquid volume or levels, as such Haler is in the same field of endeavor.” (underlines ours) {Advisory Action, PTOL-303, pg. 2)
However, the Appellant believes that the underlined portions shown above, are not taught by Haler, but are rather unsupported uses of Haler as the claimed invention, created by the Examiner; none of which is actually disclosed or taught in Haler.
It is respectfully submitted that while all the uses of Haler are not listed in the reference, and cooking vessels and appliances are not mentioned in the Specification, Haler does refer to capturing images of objects ([0001]) and is configured with a base for supporting the camera on a table or other support ([0004]), and therefore is capable of being placed in front of a cooking appliance and a cooking vessel and to gather imaging data from them.  As Haler is an imaging device with the same claimed head, neck and base, it can be considered to be in the same field of endeavor.

 there is no interpretation of Haler which supports the Examiner’s assertion that including a processor ‘configured to process the image data to determine a condition of a food item in a cooking vessel on the cooking appliance’. (See Advisory Action, PTOL-303, pg. 2) A “programmed machine is structurally different from a machine without that program”. {In re Noll, 545 F.2d 141, 148 (CCPA 1976). “It is not enough for the Examiner to identify what [the prior art’s] controller may be capable of performing if further programming or modification to its programming was made.” (See Ex Parte Alexander et al. Appeal No. 2020-002463, referencing Typhoon Touch Techs, Inc. v. Dell, Inc., 659 F.3d 1376, 1380-81 (Fed. Cir. 2011). See also In re Bernhart, 417F.2d 1395, 1399-1400 (CCPA 1969) ("[I]f a machine is programmed in a certain new and unobvious way, it is physically different from the machine without that program; its memory elements are differently arranged. The fact that these physical changes are invisible to the eye should not tempt us to conclude that the machine has not been changed.").
It is respectfully submitted that the referenced argument concerns what goes on in a black box.  However, in the present case no further programming or modification would be necessary to the Haler reference in order to place it on a counter in front of a cooking vessel and cooking appliance to gather imaging data from them.

F.	Appellant argues on page 9, that the Examiner’s conclusion that ‘[t]he only functionality missing in the Haler device is to determine liquid volume or levels, as such Haler is in the same field of endeavor” is erroneous. The Examiner fails to appreciate that the particular structure required in the claimed invention to perform such functionality is absent in Haler. The Examiner’s assertion that common functionality (except for liquid levels) rises to the level 
It is respectfully submitted that Haler contains the same structure as the present invention that is a head, neck and base, to support an imaging device.  It is unclear what functionality is missing in Haler that would not enable it to be placed on a counter and gather image data on cooking appliances and vessels.

G.	Appellant argues on page 10, that one must ask if the document camera of Haler is reasonably pertinent to the problem being solved by the claimed invention. The Appellant submits that the answer is ‘no’, and the Examiner has not properly supported that the document camera is reasonably pertinent to the problem solved by the claimed invention. A person having ordinary skill in the art would not look to a document camera in order to provide a more desirable user experience with a cooking appliance, or for monitoring cooking or the local environment around the cooking appliance. Why would one looking to improve user cooking experience look to a document imaging device? The Examiner provides:
In response to appellant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

H.	Appellant argues on pages 10-11, that the Examiner is distilling the claimed invention and Haler to overly narrow views as ‘the field of imaging devices with stands’. MPEP 2141(a)(I)(2nd paragraph) provides that “[i]f the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited.”
The Appellant submits that the Examiner is viewing the claimed invention as merely an imaging device, which is in an overly narrow view, which is inconsistent with the Appellant’s Specification. By distilling the claimed invention to an ‘imaging device’, it appears that Haler would be reasonably pertinent. However, as the Examiner narrows the scope to only require the imaging aspects of the invention, the Examiner is viewing the claimed invention in a narrow and constrained way; only considering the imaging aspects. Thus, the prior art is inappropriately limited, as too broad, and merely considering that the problem is ‘to provide a standalone base that can hold an imaging device while capturing image data’ is overly narrow, and inconsistent with the Specification. Therefore, the Appellant believes that the Examiner misapplies the standard for analogous art, and under a proper standard, the Appellant submits that the Haler reference is non-analogous.
It is respectfully submitted that viewing the claimed invention was done by combining or modifying the teachings of the prior art to produce the claimed invention where there is some 

I.	Appellant argues on page 11, that Haler is not reasonably pertinent to the problem solved by the claimed invention of a cooking assistance appliance facilitating cooking and operating of a cooking appliance, as well as provide for reducing messes and improving overall user experience. 
It is respectfully submitted that Haler provides a standalone solution to the Rafii reference so that the food imaging device of Rafii may be used with a base, neck and head structure to allow image data to be conveniently gathered while the device is placed on a counter next to the cooking appliances.  Therefore the rejection is proper.








Respectfully submitted,
/MARK S RUSHING/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. a